requests, and ultimately delayed at least nine specific advocative, educational, and legal projects,

all of which lay at the core of its mission, to serve the needs of those who had requested help.

Several courts have held that such "discrete programmatic concerns" which were " directly and

adversely affected" are sufficient to establish direct standing, and in doing so have explicitly

analogized Havens Realty and distinguished Lane. See, e.g., Nat' ! Federation of the Blind v. U.S.

Dep' t of Educ., 407 F. Supp. 3d 524, 531-33 (D. Md. 2019) (explaining that unlike the Second

Amendment organization in Lane, and "[l]ike the fair housing organization in Havens Realty.

[the plaintiffs] ha[d] alleged a need to expend more resources than usual to assist their members

in a specific fashion that [was] core to their mission"). 12 Accordingly, as in Havens Realty. there

is " no question" that Outserve had direct standing to sue. 13 455 U.S. at 379.

                                      III. CONCLUSION

       For the reasons stated above, the defendants' motions to dismiss [Harrison, 0kt. 154;

Roe, Dkt. 118] will be denied by an Order to be issued with this Memorandum Opinion.
                        ~
       Entered this d-~ day of March, 2020.

                                                            Leonie M. Brinkea:a
Alexandria, Virginia
                                                            United States District Judge

12
   See also Casa de Md. v. Trump. 414 F. Supp. 3d 760, 773 (D. Md. 2019) (explaining that " like
[the organization] in Havens Realty" and "unlike the organization in Lane, [the plaintiff]
allege(d] that the diversion of its resources frustrated its mission by preventing it from continuing
an affirmative advocacy posture, including, for example, advocating on public health issues at
the state and local level in Maryland").
13
   The defendants briefly argue that even if the plaintiffs have demonstrated an injury-in-fact in
the manner discussed above, they cannot demonstrate that such an injury was caused by
increased work regarding the military' s accession and retention policies specifically, rather than
increased HIV-related work generally, increased legal services work generally, or Outserve' s
purportedly strained finances. This argument is unpersuasive because the causation element of
standing only requires that the challenged policies be "in part responsible" for the plaintiff's
injury. Sierra Club v. U.S. Dep't of the Interior, 899 F.3d 260, 283 (4th Cir. 2018). "[T]he
causation element of standing does not require the challenged [policies] to be the sole or even
immediate cause of the injuries." Id. at 284; see also Libertarian Party. 718 F.3d at 316.


                                                  16
